DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2022.

Claim Objections
Claim 22 is objected to because of the following informality:  
Line 3: “second pate” should read –second plate--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr et al., US 20130046295, herein referred to as "Kerr".
Regarding claim 12, Kerr discloses an electrosurgical instrument (Figure 1: electrosurgical instrument 10), comprising: a housing (Figure 1: handle assembly 12); an elongated shaft (Figure 1: elongated shaft 16) extending from the housing (Figure 1: elongated shaft 16 extends from handle assembly 12); an end effector (Figure 1: end effector 14) disposed at a distal portion of the elongated shaft (Figure 1: end effector 14 is at a distal portion of elongated shaft 16) and configured to deliver electrosurgical energy to tissue ([0031]), the end effector (Figure 9: end effector 210) including a first jaw member (Figure 9: lower jaw member 214) and a second jaw member (Figure 9: upper jaw member 212), at least the first jaw member including a jaw support (Figure 9: base 218) including a plurality of capture tabs disposed thereon (Figure 9: the two stop members 220 closer to the midpoint of lower jaw member 214); a movable handle (Figure 1: movable handle 26) operably coupled to the housing (Figure 1: movable handle 26 is operably coupled to handle assembly 12) and configured to move at least one of the first or second jaw members between an open position and a closed position ([0032]); and a series of spacers (Figure 9: stop member 220 that is close to the distal end of lower jaw member 214 and stop member 220 that is close to the proximal end of lower jaw member 214) disposed on the jaw support (Figure 9: stop members 220 are disposed on base 218) and seated between the capture tabs positioned along edges of the first or second jaw members (Figure 9: the stop members 220 closer to the midpoint of lower jaw member 214 are positioned between the stop members 220 closer to the distal end and proximal end of lower jaw member, respectively, and are positioned along the edges of lower jaw member 214); a sealing plate (Figure 10: seal plate 216) including a corresponding series of openings (Figure 10: bores 222) defined therethrough configured to capture each respective spacer such that each spacer protrudes therethrough ([0050]-[0051]); and an insulative housing configured to secure the sealing plate atop the jaw support ([0009]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, 13-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Trees et al., US 20170312017, herein referred to as "Trees".
Regarding claim 1, Kerr discloses an electrosurgical instrument (Figure 1: electrosurgical instrument 10), comprising: a housing (Figure 1: handle assembly 12); an elongated shaft (Figure 1: elongated shaft 16) extending from the housing (Figure 1: elongated shaft 16 extends from handle assembly 12); an end effector (Figure 1: end effector 14) disposed at a distal portion of the elongated shaft (Figure 1: end effector 14 is at a distal portion of elongated shaft 16) and configured to deliver electrosurgical energy to tissue ([0031]), the end effector (Figure 9: end effector 210) including a first jaw member (Figure 9: lower jaw member 214) having a first electrode plate (Figure 9: base 218) and a second jaw member (Figure 9: upper jaw member 212); a movable handle (Figure 1: movable handle 26) operably coupled to the housing (Figure 1: movable handle 26 is operably coupled to handle assembly 12) and configured to move at least one of the first or second jaw members between an open position and a closed position ([0032]); and a first plate (Figure 9: base 218) disposed on the first jaw member (Figure 9: base 218 is disposed on lower jaw member 214); a second plate (Figure 10: seal plate 216) disposed on the first plate (Figures 9-10: seal plate 216 is disposed on base 218 and [0051]: “The base 218 may be configured to transmit electrosurgical energy to the seal plate 216 such that a sealing surface 224 may, in turn, transmit the electrosurgical energy to tissue.”), the second plate including an opening defined therein (Figure 10: bores 222); and a bead (Figure 9: stop members 220) disposed on the first plate (Figure 9: stop members 220 are disposed on base 218) and configured to protrude through the opening defined in the second plate ([0051]). Kerr does not explicitly disclose an electrosurgical instrument wherein the second jaw member has a second electrode plate.
However, Trees teaches an electrosurgical instrument (Figure 12) wherein the second jaw member (Figure 12: jaw member 1100’) has a second electrode plate (Figure 12: electrode 1101’).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that is includes the second electrode plate as taught by Trees so that the instrument can perform a bipolar operation (Trees [0008]).
Regarding claim 2, Kerr in view of Trees discloses the electrosurgical instrument of claim 1, and Trees further discloses an electrosurgical instrument (Figure 12) wherein the first plate (Figure 12: jaw member 1100) includes an indent (Figure 12: part of jaw member 1100 that surrounds electrically insulative tissue engaging member 1108) defined therein configured to support the bead (Figure 12: electrically insulative tissue engaging member 1108).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that the first plate includes an indent as taught by Trees to ensure that the bead is made integral with the jaw member (Trees [0062]).
Regarding claim 3, Kerr in view of Trees discloses the electrosurgical instrument of claim 1, and Trees further discloses an electrosurgical instrument (Figure 12) wherein the first plate (Figure 12: jaw member 1100) includes an opening defined therein that supports a bottom surface of the bead atop the first jaw member (Figure 12: part of jaw member 1100 that supports the bottom surface of electrically insulative tissue engaging member 1108).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that the first plate includes an opening as taught by Trees to ensure that the bead is made integral with the jaw member (Trees [0062]).
Regarding claim 4, Kerr in view of Trees discloses the electrosurgical instrument of claim 1, and Trees further discloses an electrosurgical instrument (Figure 12) wherein the first plate (Figure 12: jaw member 1100) and the second plate (Figure 12: electrode 1101) form a substantially spherical shape around the bead ([0065]: “In various aspects, the at least one electrically insulative tissue engaging member may have various shapes. The at least one electrically insulative tissue engaging member may have the shape of a cube, rectangular prism, triangular prism, octagonal prism, tetrahedron, square pyramid, cylinder, cone, sphere, or any other suitable shape.” When electrically insulative tissue engaging member 1108 is a sphere, the first and second plates form a substantially spherical shape around the bead.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that the first and second plates form a substantially spherical shape around the bead as taught by Trees to ensure that the bead is made integral with the jaw member (Trees [0062]).
Regarding claim 5, Kerr in view of Trees discloses the electrosurgical instrument of claim 1, and Trees further discloses an electrosurgical instrument (Figure 12) wherein the bead (Figure 12: electrically insulative tissue engaging member 1108) includes a lower portion having a first width and an upper portion have a second width smaller than the first width ([0065]: “In various aspects, the at least one electrically insulative tissue engaging member may have various shapes. The at least one electrically insulative tissue engaging member may have the shape of a cube, rectangular prism, triangular prism, octagonal prism, tetrahedron, square pyramid, cylinder, cone, sphere, or any other suitable shape.” When electrically insulative tissue engaging member 1108 is a sphere, a lower portion, right below the midpoint in the height of the sphere, will have a larger width than an upper portion, at the top of the sphere.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that the bead has a spherical shape as taught by Trees because that shape is more suitable for certain surgical procedures (Trees [0065]).
Regarding claim 6, Kerr in view of Trees discloses the electrosurgical instrument of claim 5, and Trees further discloses an electrosurgical instrument (Figure 12) wherein the upper portion of the bead having the second width projects through the opening defined in the second plate (Figure 12: the top of electrically insulative tissue engaging member 1108 projects through electrode 1101).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that the bead projects through the opening defined in the second plate as taught by Trees to ensure that there is a gap between the first and second jaw members (Trees [0012]).
Regarding claim 8, Kerr in view of Trees discloses the electrosurgical instrument of claim 5, and Trees further discloses an electrosurgical instrument (Figure 12) wherein the bead (Figure 12: electrically insulative tissue engaging member 1108) includes metal, ceramic or glass ([0086]: “The electrically insulative tissue engaging members may then be provided as electrically insulative glass, ceramic, or glass/ceramic pegs inserted within the openings.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that the bead includes metal, ceramic, or glass as taught by Trees so that the bead is electrically insulative (Trees [0086]).
Regarding claim 9, Kerr in view of Trees discloses the electrosurgical instrument of claim 1, and Trees further discloses an electrosurgical instrument (Figure 12) wherein the end effector includes a knife ([0142]: “A cutting member, not shown here, may be provided in the knife channel 1106 for cutting tissue after the tissue has been sealed using electrosurgical energy.”) configured to cut tissue disposed between the first and second jaw members ([0142]), the knife configured to extend along a knife channel (Figure 12: knife channel 1106) defined in the first jaw member (Figure 12: jaw member 1100) and the first electrode plate (Figure 12: electrode 1101) or the knife channel defined in the second jaw member and the second electrode plate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that there is a knife that extends along a knife channel so that the device can perform both coagulation and cutting functions to reduce instrument interchange during a surgery (Trees [0040]).
Regarding claim 10, Kerr in view of Trees discloses the electrosurgical instrument of claim 9, and Trees further discloses an electrosurgical instrument (Figures 11-12) comprising spacers (Figure 11: electrically insulative tissue engaging members 1109 and 1112) positioned on opposite sides of the knife channel (Figure 11: electrically insulative tissue engaging members 1109 and 1112 are positioned on opposite sides of knife channel 1106).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that there are spacers on opposite sides of the knife channel as taught by Trees to ensure that there is a gap between the first and second jaw members (Trees [0012]).
Regarding claim 11, Kerr in view of Trees discloses the electrosurgical instrument of claim 10, and Trees further discloses an electrosurgical instrument (Figures 11-12) comprising at least one spacer (Figure 11: electrically insulative tissue engaging member 1105) positioned at a distal end of the first plate or the second plate (Figure 11: electrically insulative tissue engaging member 1105 is at the distal end of electrode 1101), the at least one spacer aligned with the knife channel along the first plate or the second plate (Figure 11: electrically insulative tissue engaging member 1105 is aligned with knife channel 1106).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that there is a spacer aligned with the knife channel at the distal end of the first plate as taught by Trees to ensure that there is a gap between the first and second jaw members (Trees [0012]).
Regarding claim 13, Kerr discloses the electrosurgical instrument of claim 12, but does not explicitly disclose an electrosurgical instrument wherein the spacer includes metal, ceramic or glass.
However, Trees teaches an electrosurgical instrument (Figure 12) wherein the spacer (Figure 12: electrically insulative tissue engaging member 1108) includes metal, ceramic or glass ([0086]: “The electrically insulative tissue engaging members may then be provided as electrically insulative glass, ceramic, or glass/ceramic pegs inserted within the openings.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that the spacer includes metal, ceramic, or glass as taught by Trees so that the bead is electrically insulative (Trees [0086]).
Regarding claim 14, Kerr in discloses the electrosurgical instrument of claim 12, but does not explicitly disclose an electrosurgical instrument wherein the end effector includes a knife configured to cut tissue disposed between the first and second jaw members, the knife configured to extend along a knife channel defined in the first jaw member or the second jaw member.
However, Trees teaches an electrosurgical instrument (Figure 12) wherein the end effector includes a knife ([0142]: “A cutting member, not shown here, may be provided in the knife channel 1106 for cutting tissue after the tissue has been sealed using electrosurgical energy.”) configured to cut tissue disposed between the first and second jaw members ([0142]), the knife configured to extend along a knife channel (Figure 12: knife channel 1106) defined in the first jaw member (Figure 12: jaw member 1100) or the second jaw member.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that there is a knife that extends along a knife channel so that the device can perform both coagulation and cutting functions to reduce instrument interchange during a surgery (Trees [0040]).
Regarding claim 15, Kerr in view of Trees discloses the electrosurgical instrument of claim 14, and Trees further discloses an electrosurgical instrument (Figures 11-12) comprising spacers (Figure 11: electrically insulative tissue engaging members 1109 and 1112) positioned on opposite sides of the knife channel (Figure 11: electrically insulative tissue engaging members 1109 and 1112 are positioned on opposite sides of knife channel 1106).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that there are spacers on opposite sides of the knife channel as taught by Trees to ensure that there is a gap between the first and second jaw members (Trees [0012]).
Regarding claim 16, Kerr in view of Trees discloses the electrosurgical instrument of claim 15, and Trees further discloses an electrosurgical instrument (Figures 11-12) comprising at least one spacer (Figure 11: electrically insulative tissue engaging member 1105) positioned at a distal end of the first jaw member or the second jaw member (Figure 11: electrically insulative tissue engaging member 1105 is at the distal end of jaw member 1100), the at least one spacer aligned with the knife channel along the first plate or the second plate (Figure 11: electrically insulative tissue engaging member 1105 is aligned with knife channel 1106).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that there is a spacer aligned with the knife channel at the distal end of the first plate as taught by Trees to ensure that there is a gap between the first and second jaw members (Trees [0012]).
Regarding claim 21, Kerr discloses an electrosurgical instrument (Figure 1: electrosurgical instrument 10), comprising: a housing (Figure 1: handle assembly 12); an elongated shaft (Figure 1: elongated shaft 16) extending from the housing (Figure 1: elongated shaft 16 extends from handle assembly 12); an end effector (Figure 1: end effector 14) disposed at a distal portion of the elongated shaft (Figure 1: end effector 14 is at a distal portion of elongated shaft 16) and configured to deliver electrosurgical energy to tissue upon activation thereof ([0031]), the end effector (Figure 9: end effector 210) including a first jaw member (Figure 9: lower jaw member 214) and a second jaw member (Figure 9: upper jaw member 212), at least one of the jaw members movable relative to the other of the jaw members between an open position wherein the first and second jaw members are spaced relative to one another and a closed position wherein the first and second jaw members cooperate to grasp tissue therebetween ([0032]); a first plate (Figure 9: base 218) disposed on the first jaw member (Figure 9: base 218 is disposed on lower jaw member 214); a second plate (Figure 10: seal plate 216) disposed on the first plate (Figures 9-10: seal plate 216 is disposed on base 218 and [0051]: “The base 218 may be configured to transmit electrosurgical energy to the seal plate 216 such that a sealing surface 224 may, in turn, transmit the electrosurgical energy to tissue.”), the second plate including an opening defined therein (Figure 10: bores 222); and at least one bead (Figure 9: stop members 220), the at least one bead configured to protrude through the opening defined in the second plate of the first jaw member ([0051]). Kerr does not explicitly disclose an electrosurgical instrument comprising a first plate including an indent defined therein; and at least one bead disposed within the indent defined within the first plate.
However, Trees teaches an electrosurgical instrument (Figure 12) comprising a first plate (Figure 12: jaw member 1100) including an indent defined therein (Figure 12: part of jaw member 1100 that surrounds electrically insulative tissue engaging member 1108); and at least one bead (Figure 12: electrically insulative tissue engaging member 1108) disposed within the indent defined within the first plate (Figure 12: electrically insulative tissue engaging member 1108 is disposed within the indent).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that the first plate includes an indent as taught by Trees to ensure that the bead is made integral with the jaw member (Trees [0062]).
Regarding claim 22, Kerr in view of Trees discloses the electrosurgical instrument of claim 21, and Trees further discloses an electrosurgical instrument (Figure 12) wherein a bottom portion of the at least one bead (Figure 12: electrically insulative tissue engaging member 1108) is disposed within the indent defined within the first plate (Figure 12: the bottom of electrically insulative tissue engaging member 1108 is disposed within an indent in jaw member 1100) and a top portion of the at least one bead is configured to protrude through the opening in the second plate (Figure 12: the top of electrically insulative tissue engaging member 1108 protrudes through the opening in electrode 1101) and wherein the second plate captures the at least one bead within the indent (Figure 12: electrode 1101 captures electrically insulative tissue engaging member 1108 within the indent).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that the bottom portion of the bead is disposed within the indent as taught by Trees to ensure that the bead is made integral with the jaw member (Trees [0062]). It would also have been obvious to modify the electrosurgical instrument disclosed by Kerr so that the top portion of the bed protrudes through the opening in the second plate as taught by Trees to ensure that there is a gap between the first and second jaw members (Trees [0012]).
Regarding claim 23, Kerr in view of Trees discloses the electrosurgical instrument of claim 21, and Kerr further discloses an electrosurgical instrument wherein the at least one bead (Figure 9: stop members 220) facilitates alignment of the first plate (Figure 9: base 218) and the second plate (Figure 10: seal plate 216) atop the first jaw member (Figure 9: lower jaw member 214 and [0050]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Trees, further in view of Artale et al., US 20150209103, herein referred to as "Artale".
Regarding claim 7, Kerr in view of Trees discloses the electrosurgical instrument of claim 1, but does not explicitly disclose an electrosurgical instrument further comprising an activation button extending from the housing and in registration with the movable handle, wherein selective actuation of the movable handle controls the delivery of electrosurgical energy to the first and second jaw members.
However, Artale teaches an electrosurgical instrument (Figure 1: electrosurgical forceps 100) comprising an activation button (Figure 1: depressible button 137) extending from the housing (Figure 1: depressible button 137 extends from stationary handle 120 which is part of housing 112) and in registration with the movable handle (Figure 1: moveable handle 122 and button activation post 138), wherein selective actuation of the movable handle controls the delivery of electrosurgical energy to the first and second jaw members ([0051]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr to includes an activation button in registration with the movable handle as taught by Artale so the electrosurgical energy is delivered to tissue while the jaws are closed (Artale [0050]-[0051]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Trees, further in view of Krastins et al., US 20180064487, herein referred to as "Krastins".
Regarding claim 24, Kerr in view of Trees discloses the electrosurgical instrument of claim 1, with Kerr disclosing an electrosurgical instrument including a first plate (Figure 9: base 218), second plate (Figure 10: seal plate 216), first jaw member (Figure 9: lower jaw member 214), and at least one bead (Figure 9: stop members 220). Kerr in view of Trees does not explicitly disclose an electrosurgical instrument wherein the first plate and the second plate extend beyond a distal end of the first jaw member forming a distal overhang, the at least one bead disposed within a portion of the distal overhang.
However, Krastins teaches an electrosurgical instrument (Figure 16C: end effector assembly 100) wherein the first and second plates (Figure 16C: jaw member 120 has two plates depicted but not labeled) extend beyond a distal end of the first jaw member forming a distal overhang (Figure 16C: extension 128c). In combination, the stop member in Figure 9 of Kerr that is most distal would be disposed within a portion of the distal overhang.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Kerr so that the plates form a distal overhang as taught by Krastins to facilitate pressing the jaw member further into tissue to ensure relatively large contact area of tissue (Krastins [0109]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        

	
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794